mi-tfi.




                                                Bill Miller
                                              Judge Presiding
                                         5th Judicial District Court

                                              March 24, 2015
Mr. Abel Acosta                                                                                  ma
Clerk of the Court
Court of Criminal Appeals                                                                      %0 2m
P.O. Box 12308, Capitol Station
Austin, Texas 78711

       Re:     Bristow, Roy Durwood
               CCA No. WR-81,011 -02
               Trial Court Case No. 2011F00150-A


Dear Mr. Acosta:


       I am in receipt of your correspondence dated March 12, 2015 regarding the above referenced
matter. Please accept this correspondence as a Motion for Extension of Time to produce a supplemental
record on this matter as remanded for a determination of additional facts.


        Your correspondence of March 12, 2015 is the first time this matter has been brought to my
attention. On January 8, 2015, I was appointed to fill the vacancy left by Judge Ralph Burgess who
assumed the duties of his office on the 6U Court of Appeals January 1, 2015. I have spoken to Justice
Burgess and he indicates he has no present recollection of the Writ or the Court's remand for further
proceedings. As indicated, this judge was not aware of the remand that was issued prior to assuming the
duties of this office. Like the trial court, the District Clerk and District Attorney only assumed office on
January 1, 2015 and neither of them has indicated they were aware of this pending matter prior to your
letter of March 12, 2015. Accordingly, please present this correspondence to the Court for an extension
of time to comply with the Court's remand for determination of additional facts.

       Should you have any further questions for the trial court, please do not hesitate to contact me.

                                                              Very Truly Yours,


                                                              Bill Miller, Judge Presiding
                                                              5th Judicial District Court
WWM/
cc: Cass County District Clerk
    Cass County District Attorney's office
    Roy Durwood Bristow